Citation Nr: 0512350	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  94-15 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected ulcerative colitis, effective on April 
1, 1992 and in excess of 30 percent effective on April 5, 
2000.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had verified active service from February 1977 to 
March 1992 with 4 years, 11 months and 25 days of prior 
unverified active service.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
RO that granted service connection for ulcerative colitis and 
assigned a noncompensable rating effective in April 1992.  
The veteran contested the initial rating.  

In a July 1993 rating decision, the RO assigned a 10 percent 
rating for the service-connected ulcerative colitis, 
effective on April 1, 1992.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in July 1993.  

Thereafter, in a June 2000 rating action, the RO assigned a 
30 percent rating for the service-connected ulcerative 
colitis, effective on April 5, 2000.  

Notwithstanding the foregoing, although each increase 
represents a grant of benefits, a decision awarding a higher 
rating, but less that the maximum available benefit does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this matter continues before the Board.  

The Board remanded this case to the RO in June 2001 and in 
September 2003 for additional development of the record.  


FINDINGS OF FACT

1.  For the period from April 1, 1992 through April 4, 2000, 
the service-connected ulcerative colitis is shown to have 
been productive of a disability picture that more nearly 
approximated that of a moderately severe degree.  

2.  The service-connected ulcerative colitis is not shown to 
have been manifested by severe symptomatology during the 
course of the appeal.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent rating, 
but no higher, for the service-connected ulcerative colitis 
have been met effective beginning on April 1, 1992 through 
February 4, 2000.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.114 including Diagnostic Code 
7323 (2004).  

2.  The criteria for the assignment of an initial rating in 
excess of 30 percent for the service-connected ulcerative 
colitis have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114 including 
Diagnostic Code 7323 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this matter.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing at the RO.  

Further, by the June 2001 and May 2004 letters, the May 1993 
Statement of the Case, and the June 2000, April 2003 and 
November 2004 Supplemental Statements of the Case, the 
veteran and his representative have been notified of the 
evidence needed to establish the benefit sought.  He also has 
been advised via the June 2001 and May 2004 letters and the 
April 2003 Supplemental Statement of the Case regarding his 
and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

On July 1992 VA general medical examination, the veteran 
stated that his ulcerative colitis had flared up four years 
prior thereto and had improved in the previous two years.  He 
reported that he had normal bowel movements with no diarrhea, 
mass or blood in the stool, history of esophageal problems or 
swallowing disturbance.  

The veteran was noted to weigh 140 pounds.  He was noted to 
be five feet, seven inches tall.  The examiner diagnosed an 
external hemorrhoid and found no esophageal pathology.  

By October 1992 rating decision, the RO granted service 
connection for ulcerative colitis and assigned a 
noncompensable rating effective on April 1, 1992.  

In his February 1993 Notice of Disagreement, the veteran 
indicated that his ulcerative colitis symptomatology had 
reemerged and that he was told by his physician that he would 
have to take medication for the rest of his life in order to 
control the symptoms.  He indicated, moreover, that, while 
the disease was present, he could not work.  

At a July 1993 personal hearing at the RO, the veteran 
testified that he was experiencing a flare-up of his 
ulcerative colitis.  He noted having white and yellow pus in 
his stool and blood in the stool, which appeared 
approximately three to four weeks after the onset of pus.  
His last bleeding episode was in December 1992.  

The veteran reported that he began to take medication, which 
stopped the bleeding and other symptoms of ulcerative colitis 
until recently.  He denied having diarrhea, but indicated 
that diarrhea always followed the appearance of pus.  

The veteran also testified that he had lost some weight.  He 
stated that he was discharged from service in April 1992 when 
he weighed 143 pounds and that his current weight was 112 
pounds.  

The veteran denied vomiting, but experienced nausea.  He 
further stated that he suffered from ulcerative colitis since 
1981 and that from 1988 to 1992, the disease was in 
remission.  He reported that he became easily fatigued and 
that, during a flare-up, he could not work because he had to 
be near a bathroom.  

In a July 1993 rating decision, the RO increased the 
veteran's ulcerative colitis rating to 10 percent, effective 
on April 1, 1992.  

In a June 2000 rating decision, the RO further increased the 
rating to 30 percent for the service-connected ulcerative 
colitis, effective on April 5, 2000.  

On March 2003 VA medical examination report, the examiner 
noted that the veteran lost 5 pounds in the previous year.  
His weight was recorded as being 117 pounds.  The veteran 
complained of having had diarrhea every day for 4 or 5 months 
but no blood in the stool.  He denied having nausea and 
vomiting.  

On examination, the veteran's blood pressure was 120/70; 
heart rate was 70; rhythm was regular.  There was no 
abdominal pain, tenderness or hepatosplenomegaly or masses.  
His active bowel sounds were normal.  

The examiner opined that the ulcerative colitis exacerbations 
occurred periodically.  Indeed, an examination of the record 
revealed in-service bouts of ulcerative colitis in 1981, 
1982, 1984, and 1988.  The examiner also noted that the 
veteran was underweight.  His liver function tests were 
within normal limits.  The veteran was not anemic.  

On a May 2004 VA medical examination, the veteran's weight 
was recorded as 122 pounds.  His blood pressure was 114/69.  
The examination report reflected that the veteran's last had 
symptoms of ulcerative colitis three years prior but he had 
lesser bouts of ulcerative colitis approximately once a year.  

The veteran was receiving medication that controlled the 
symptoms of ulcerative colitis.  The examiner diagnosed 
moderately severe ulcerative colitis since 1979.  

A June 2004 VA progress note indicated that the veteran's 
ulcerative colitis was in remission.  His last colonoscopy 
was in 1993, and he refused any further colonoscopies.  

A July 2004 VA progress note reflected that the veteran was 
not taking medication for his ulcerative colitis.  He 
reported having diarrhea three to four times a week for one 
year.  There was no blood in the stool, weight loss or 
abdominal pain.  

The VA examiner diagnosed chronic colitis.  A November 2004 
colonoscopy revealed mild to moderate systemic disturbance 
that was well controlled.  


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's service-connected ulcerative colitis has been 
rated 10 percent disabling effective April 1, 1992 and 30 
percent disabling effective April 5, 2000 under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7323.  

Under Diagnostic Code 7323 (ulcerative colitis), a 10 percent 
rating is warranted for ulcerative colitis that is moderate 
with infrequent exacerbations.  

A 30 percent rating is warranted when the disability is 
moderately severe with frequent exacerbations.  

A 60 percent rating is warranted for ulcerative colitis that 
is severe with numerous attacks a year, malnutrition and the 
health is only fair during remissions.  

A 100 percent rating is warranted for ulcerative colitis 
which is pronounced, resulting in marked malnutrition, 
anemia, and general debility, or with serious complication as 
liver abscess.  Id.  

The veteran's symptoms of the service-connected ulcerative 
colitis are shown to have waxed and waned during the course 
of the appeal.  It appears that he takes medication to 
control the condition most, if not all, of the time.  The 
most recent evidence dated in 2004 reflects diarrhea three to 
four times a week for one year, according to the veteran.  

However, there was no blood in the stool, weight loss or 
abdominal pain.  In May 2004, the examiner assessed 
moderately severe ulcerative colitis.  Pursuant to an 
November 2004 colonoscopy, the examiner assessed mild to 
moderate systemic disturbance that was well controlled.  

Although the examination report is somewhat unclear as to the 
frequency of flare-ups and remissions, the veteran had a bout 
of ulcerative colitis approximately once a year.  

The Board notes that the veteran's weight had trended upward 
somewhat.  The Board observes that, during flare-ups, his 
symptoms include diarrhea, blood in the stool, nausea and 
weight loss.  Medication appears to stave off bouts of 
ulcerative colitis, and more serious symptomatology occurs 
approximately once a year.  

Pursuant to the foregoing criteria, the Board observes that 
the service-connected ulcerative colitis is shown to have 
been more consistent with the diagnostic criteria for a 30 
percent evaluation for much of the period of this appeal.  
His disability had been characterized as moderately severe on 
examination, and exacerbations about once a year.  

Because the veteran's ulcerative colitis symptomatology comes 
and goes, the 30 percent evaluation applies to the entire 
period in question.  Id.; Fenderson, supra.  

A 60 percent evaluation is not warranted at any time during 
the period in question because the veteran's condition has 
not been described as severe with numerous attacks a year, 
malnutrition, and only "fair" health during remissions.  
38 C.F.R. § 4.114, Diagnostic Code 7323.  

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2004) whether or not raised by the veteran, as required by 
Schafrath.  

However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of ulcerative colitis not 
contemplated in the currently assigned 30 percent rating 
permitted under the Schedule.



ORDER

An increased initial rating of 30 percent for the service-
connected ulcerative colitis is granted for the period 
beginning on April 1, 1992 through April 4, 2000, subject to 
the law and regulations governing the disbursement of 
veterans benefits.  

An increased rating in excess of 30 percent for the service-
connected ulcerative colitis is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


